DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 07/29/2022, have been entered and made of record. Claims 1-30 are pending. 
Response to Arguments
4.	Applicant's arguments filed on 07/29/2022 with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 17 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,025,848.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	For example, note the following similarities between the application claims and patent claims. 
Instant Application No. 17/246,435
U.S. Patent No. 11,025,848
Claim 17

A photoelectric conversion device comprising a plurality of unit circuits each including: 

a photoelectric conversion element; 

an output transistor including an input node and configured to output a signal based on a charge from the photoelectric conversion element; 

a reset transistor configured to set a potential of the input node to a predetermined potential; 

a first transistor connected to the input node, and 
















a second transistor connected to the reset transistor and the first transistor, and arranged between the reset transistor and the first transistor,



Claim 1

A photoelectric conversion device comprising a plurality of unit circuits each including: 

a photoelectric conversion element; 

an output transistor including an input node and configured to output a signal based on a charge from the photoelectric conversion element; 

a reset transistor configured to set a potential of the input node to a predetermined potential; and 

a first transistor connected to the input node and configured to change a capacitance of the input node, 

wherein a first control signal supplied to a gate electrode of the first transistor has at least a first voltage at which the first transistor turns ON, a second voltage at which the first transistor turns OFF, and a third voltage having a value between values of the first and second voltages.



Claim 10

The photoelectric conversion device according to claim 1, further comprising 

a second transistor configured to control conduction between the first transistor and the reset transistor, and switch the capacitance of the input node, wherein a third control signal supplied to a gate electrode of the second transistor has at least an eighth voltage at which the second transistor turns ON, a ninth voltage at which the second transistor turns OFF, and a tenth voltage having a value between values of the eighth and ninth voltages.
Claim 27

The photoelectric conversion device according to claim 17, wherein a first control signal supplied to a gate electrode of the first transistor has at least a first voltage at which the first transistor turns ON, a second voltage at which the first transistor turns OFF, and a third voltage having a value between values of the first and second voltages.
Part of claim 1, lines 11-15


“…wherein a first control signal supplied to a gate electrode of the first transistor has at least a first voltage at which the first transistor turns ON, a second voltage at which the first transistor turns OFF, and a third voltage having a value between values of the first and second voltages…”



7.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 11,025,848 in view of Beck (US-PGPUB 2016/0316163).
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
 	For example, note the following similarities between the application claims and patent claims. 
Instant Application No. 17/246,435
U.S. Patent No. 11,025,848
Claim 1

A photoelectric conversion device comprising a plurality of unit circuits each including: 

a photoelectric conversion element; 

an output transistor including an input node and configured to output a signal based on a charge from the photoelectric conversion element; 

a reset transistor configured to set a potential of the input node to a predetermined potential; 

a first transistor connected to the input node, and 















a second transistor connected to the reset transistor and the first transistor, and arranged between the reset transistor and the first transistor,

wherein, in a first unit circuit of the plurality of unit circuits, the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period.


Claim 1

A photoelectric conversion device comprising a plurality of unit circuits each including: 

a photoelectric conversion element; 

an output transistor including an input node and configured to output a signal based on a charge from the photoelectric conversion element; 

a reset transistor configured to set a potential of the input node to a predetermined potential; and 

a first transistor connected to the input node and configured to change a capacitance of the input node, 

wherein a first control signal supplied to a gate electrode of the first transistor has at least a first voltage at which the first transistor turns ON, a second voltage at which the first transistor turns OFF, and a third voltage having a value between values of the first and second voltages.


Claim 10

The photoelectric conversion device according to claim 1, further comprising 

a second transistor configured to control conduction between the first transistor and the reset transistor, and switch the capacitance of the input node, wherein a third control signal supplied to a gate electrode of the second transistor has at least an eighth voltage at which the second transistor turns ON, a ninth voltage at which the second transistor turns OFF, and a tenth voltage having a value between values of the eighth and ninth voltages.
Claim 2

The photoelectric conversion device according to claim 1, 
wherein a first control signal supplied to a gate electrode of the first transistor has at least a first voltage at which the first transistor turns ON, a second voltage at which the first transistor turns OFF, and a third voltage having a value between values of the first and second voltages, and 














wherein the first control signal is set to the second voltage in the first reading operation and 




set to the third voltage in the second reading operation. 

Part of claim 1, lines 11-15



“…wherein a first control signal supplied to a gate electrode of the first transistor has at least a first voltage at which the first transistor turns ON, a second voltage at which the first transistor turns OFF, and a third voltage having a value between values of the first and second voltages…”


Claim 11

The photoelectric conversion device according to claim 10, configured to selectively perform: 

a first operation in which the first control signal is at the first voltage, the third control signal is at the ninth voltage, and the input node has a first capacitance in reading the charge of the photoelectric conversion element; a second operation in which the first control signal is at the second voltage and the input node has a second capacitance smaller than the first capacitance in reading the charge of the photoelectric conversion element; a third operation in which the first control signal is at the third voltage, the third control signal is at the eighth voltage, and the first transistor limits a variation in the potential of the input node in reading the charge of the photoelectric conversion element; a fifth operation in which the first control signal is at the first voltage, the third control signal is at the eighth voltage, and the input node has a third capacitance greater than the first capacitance in reading the charge of the photoelectric conversion element; and a sixth operation in which the first control signal is at the first voltage, the third control signal is at the tenth voltage, and the second transistor limits the variation in the potential of the input node in reading the charge of the photoelectric conversion element.


 	
 	Regarding claim 1 of the instant application:
It is noted that clam 1 of US Patent 11,025,848 fails to recite “…in a first unit circuit of the plurality of unit circuits, the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period…”. 
 	On the other hand, Beck discloses in a first unit circuit (One of pixels 22; figs. 1-3) of the plurality of unit circuits (pixel array 20; see fig. 2), the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a short exposure signal; see paragraphs 0027-0028, 0044) and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a long exposure signal; see paragraphs 0027-0028, 0044) than the first accumulation period (Pixels 22 are controlled using different gain conversion modes at different timings to provide different exposure signals).  	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of US Patent 11,025,848 and Beck to provide in a first unit circuit of the plurality of unit circuits, the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period for the purpose of reducing the voltage stress in the image sensor substrate. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 17, 21 and 29-30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parks (US-PGPUB 2008/0173909). 
 	Regarding claim 17, Parks discloses a photoelectric conversion device (Active pixel image sensor; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising a plurality of unit circuits (Photosensitive pixels; see figs. 6, 10-11 and paragraphs 0024-0025, 0029-0030) each including: 
 	a photoelectric conversion element (Photodiode 207 to collect photo-generated electrons; see figs. 6, 10, 2 and paragraphs 0025, 0029, 0003); 
 	an output transistor (Output signal transistor 204 connected to the output signal line and row select transistor 205; see figs. 6, 10 and paragraphs 0025, 0029) including an input node (Floating diffusion node 200; see figs. 6, 10 and paragraphs 0025, 0029) and configured to output a signal based on a charge from the photoelectric conversion element (Transistor 205 is the row select transistor that is turned on to select which row is to have the output signal transistor 204 connected to the output signal line; see figs. 6, 10 and paragraphs 0025, 0029); 
 	a reset transistor configured to set a potential of the input node to a predetermined potential (Reset transistor 217; see fig. 10 and paragraph 0029); -5-Amendment for Application No.: 17/246435 Attorney Docket: 10291135US02 
 	a first transistor connected to the input node (Transistor 215 connected to the floating diffusion node; see fig. 10 and paragraph 0029); and 
 	a second transistor (Transistor 216; see fig. 10 and paragraph 0029) connected to the reset transistor and the first transistor, and arranged between the reset transistor and the first transistor (Transistor 216 is arranged between transistor 217 and transistor 215; see fig. 10 and paragraph 0029). 

 	Regarding claim 21, Parks discloses everything claimed as applied above (see claim 17). In addition, Parks discloses an imaging system (Electronic imaging system, preferably a digital camera 400; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising: the photoelectric conversion device (Active pixel image sensor; see figs. 6, 10-12) according to claim 17 (see the rejection of claim 17 above); and a signal processing unit (Image Processing 320; see fig. 11) configured to process a signal output from the photoelectric conversion device (Providing digitized data to image processing 320 for defect correction, color filter interpolation, image scaling, and other special effects; see figs. 6, 10-11 and paragraph 0030).

 	Regarding claim 29, Parks discloses everything claimed as applied above (see claim 17). In addition, Parks discloses a second control signal supplied to a gate electrode of the second transistor has at least a fourth voltage at which the second transistor turns ON (Supplying voltage for control signal RG2 to control transistor 216 to achieve a different level of floating diffusion capacitance; see fig. 10 and paragraph 0029).

 	Regarding claim 30, Parks discloses everything claimed as applied above (see claim 29). In addition, Parks discloses the second control signal is set to the fourth voltage during a readout period (Supplying voltage for control signal RG2 to control transistor 216 to achieve a different level of floating diffusion capacitance; see fig. 10 and paragraph 0029. Controlling transistor 216 to transfer photo-generated charge from photodiode 207 to the output signal line with a different level of floating diffusion capacitance; see figs. 6, 10-11 and paragraphs 0024-0025, 0029-0030). 

Claim Rejections - 35 USC § 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Inokuma et al. (US-PGPUB 2004/0095495). 
 	Regarding claim 18, Parks discloses everything claimed as applied above (see claim 17). In addition, Parks discloses a control unit (The timing generator 310 controls the row and column decoders to sample the entire pixel array or only a portion of the pixel array; see fig. 11 and paragraph 0030) configured to supplying a first control signal to a gate electrode of the first transistor (Supplying control signal RG3 to transistor 215; see fig. 10 and paragraph 0029), configured to supplying a second control signal to a gate electrode of the second transistor (Supplying control signal RG2 to transistor 216; see fig. 10 and paragraph 0029), and configured to supplying a signal to at least one gate electrode of the output transistor and the reset transistor (Supplying control signal RG1 to transistor 217; see fig. 10 and paragraph 0029). 
 	However, Parks fails to expressly disclose the photoelectric conversion device includes a first substrate and a second substrate, the first substrate includes the first transistor, the second substrate includes the control unit, and the first substrate and the second substrate are electrically connected to and stacked on each other.
 	On the other hand, Inokuma discloses the photoelectric conversion device includes a first substrate (Imaging chip 101; see fig. 1) and a second substrate (Image processing chip 106; see fig. 1), the first substrate includes the first transistor (The imaging chip 101 includes sensor 102 and the transistors for the image sensor 102; see figs. 1-2 and paragraphs 0030-0031), the second substrate includes the control unit (Image processing chip 106 includes the timing generator 107 and an image processing circuit 110. The timing generator 107 generates a signal for driving the imaging chip 101; see figs. 1-2 and paragraph 0032), and the first substrate and the second substrate are electrically connected to and stacked on each other (Imaging chip 101 is stacked on the image processing chip 106. The timing pulse input terminal 112 receives a timing pulse from a timing generator (TG) 107. The image signal output terminal 113 outputs an image signal; see fig. 2 and paragraphs 0030, 0032. The imaging chip 101 and the image processing chip 106 are connected by wire bonding. A wire 201 connects a pad of the imaging chip 101 and a pad of the image processing chip 10; see paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks and Inokuma to provide the photoelectric conversion device includes a first substrate and a second substrate, the first substrate includes the first transistor, the second substrate includes the control unit, and the first substrate and the second substrate are electrically connected to and stacked on each other for the purpose of preventing noise superimposed on a timing pulse feed line from affecting the output of an image sensor. 

13. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Hashimoto et al. (US-PGPUB 2020/0108774). 
 	Regarding claim 22, Parks discloses everything claimed as applied above (see claim 17). In addition, Parks discloses a moving body (Electronic imaging system, preferably a digital camera 400; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising: the photoelectric conversion device according to claim 17 (see the rejection of claim 17 above).
 	However, Parks fails to expressly disclose a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information.
 	Nevertheless, Hashimoto discloses a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device (Section 11 measures the distances to subjects (target objects) in respective surrounding images as distance data on the basis of the surrounding images imaged by the camera system 10, and outputs the distance data to the information processing section 13 together with the surrounding image data; see paragraph 0055. The distance to the subject can be measured by the parallax corresponding to the shift of the subjects H1 and H2 in the respective images 231 and 232; see paragraph 0103); and a control unit configured to control the moving body based on the distance information (The braking control section 15 controls the braking apparatus 16 on the basis of the collision prediction result (using the measured distance) from the collision prediction section 33 to make an emergency stop of the ego vehicle, for example; see paragraphs 0058-0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks and Hashimoto to provide a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information for the purpose of protecting the electronic device from undesirable impacts when using the device in navigation applications.

14. 	Claims 1, 3, 7-8, 13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck (US-PGPUB 2016/0316163).
 	Regarding claim 1, Parks discloses a photoelectric conversion device (Active pixel image sensor; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising a plurality of unit circuits (Photosensitive pixels; see figs. 6, 10-11 and paragraphs 0024-0025, 0029-0030) each including: 
 	a photoelectric conversion element (Photodiode 207 to collect photo-generated electrons; see figs. 6, 10, 2 and paragraphs 0025, 0029, 0003); 
 	an output transistor (Output signal transistor 204 connected to the output signal line and row select transistor 205; see figs. 6, 10 and paragraphs 0025, 0029) including an input node (Floating diffusion node 200; see figs. 6, 10 and paragraphs 0025, 0029) and configured to output a signal based on a charge from the photoelectric conversion element (Transistor 205 is the row select transistor that is turned on to select which row is to have the output signal transistor 204 connected to the output signal line; see figs. 6, 10 and paragraphs 0025, 0029); 
 	a reset transistor configured to set a potential of the input node to a predetermined potential (Reset transistor 217; see fig. 10 and paragraph 0029); -5-Amendment for Application No.: 17/246435 Attorney Docket: 10291135US02 
 	a first transistor connected to the input node (Transistor 215 connected to the floating diffusion node; see fig. 10 and paragraph 0029); and 
 	a second transistor (Transistor 216; see fig. 10 and paragraph 0029) connected to the reset transistor and the first transistor, and arranged between the reset transistor and the first transistor (Transistor 216 is arranged between transistor 217 and transistor 215; see fig. 10 and paragraph 0029). 
 	However, Parks fails to disclose in a first unit circuit of the plurality of unit circuits, the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period. 
 	On the other hand, Beck discloses in a first unit circuit (One of pixels 22; figs. 1-3) of the plurality of unit circuits (pixel array 20; see fig. 2), the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a short exposure signal; see paragraphs 0027-0028, 0044) and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a long exposure signal; see paragraphs 0027-0028, 0044) than the first accumulation period (Pixels 22 are controlled using different gain conversion modes at different timings to provide different exposure signals).  	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks and Beck to provide in a first unit circuit of the plurality of unit circuits, the photoelectric conversion device has a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period for the purpose of reducing the voltage stress in the image sensor substrate. 
 
Regarding claim 3, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Parks discloses the photoelectric conversion device includes an amplification unit configured to amplify a signal output by the unit circuit (Providing more than two levels of floating diffusion capacitance (gain); see fig. 10 and paragraph 0029). 
 However, Parks fails to expressly disclose a gain of the amplification unit in the first reading operation is different from a gain of the amplification unit in the second reading operation.
 Nevertheless, Beck discloses a gain of the amplification unit in the first reading operation is different from a gain of the amplification unit in the second reading operation (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a short exposure signal; see paragraphs 0027-0028, 0044 and controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a long exposure signal; see paragraphs 0027-0028, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks and Beck to provide a gain of the amplification unit in the first reading operation is different from a gain of the amplification unit in the second reading operation for the purpose of reducing the voltage stress in the image sensor substrate. 

 	Regarding claim 7, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Parks discloses a control unit (The timing generator 310 controls the row and column decoders to sample the entire pixel array or only a portion of the pixel array; see fig. 11 and paragraph 0030) configured to supplying a first control signal supplied to a gate electrode of the first transistor (Supplying control signal RG3 to transistor 215; see fig. 10 and paragraph 0029) and a second control signal supplied to a gate electrode of the second transistor (Supplying control signal RG2 to transistor 216; see fig. 10 and paragraph 0029).
 	
 	Regarding claim 8, Parks and Beck disclose everything claimed as applied above (see claim 7). In addition, Parks discloses the control unit is configured to supplying a signal to at least one gate electrode of the output transistor and the reset transistor (Supplying control signal RG1 to transistor 217; see fig. 10 and paragraph 0029). 

 	Regarding claim 13, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Parks discloses an imaging system (Electronic imaging system, preferably a digital camera 400; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising: the photoelectric conversion device according to claim 1 (see the rejection of claim 1 above); and a signal processing unit (Image Processing 320; see fig. 11) configured to process a signal output from the photoelectric conversion device (Providing digitized data to image processing 320 for defect correction, color filter interpolation, image scaling, and other special effects; see figs. 6, 10-11 and paragraph 0030).

 	Regarding claim 24, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Parks discloses a second control signal supplied to a gate electrode of the second transistor has at least a first voltage at which the second transistor turns ON (Supplying voltage for control signal RG2 to control transistor 216 to achieve a different level of floating diffusion capacitance; see fig. 10 and paragraph 0029).

 	Regarding claim 25, Parks and Beck disclose everything claimed as applied above (see claim 24). In addition, Parks discloses the second control signal is set to the first voltage during a readout period (Supplying voltage for control signal RG2 to control transistor 216 to achieve a different level of floating diffusion capacitance; see fig. 10 and paragraph 0029. Controlling transistor 216 to transfer photo-generated charge from photodiode 207 to the output signal line with a different level of floating diffusion capacitance; see figs. 6, 10-11 and paragraphs 0024-0025, 0029-0030). 

 	Regarding claim 26, Parks discloses everything claimed as applied above (see claim 17). However, Parks fails to disclose a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period, a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period. 
 	On the other hand, Beck discloses a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a short exposure signal; see paragraphs 0027-0028, 0044) and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a long exposure signal; see paragraphs 0027-0028, 0044) than the first accumulation period (Pixels 22 are controlled using different gain conversion modes at different timings to provide different exposure signals).  	 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks and Beck to provide a first reading operation of reading charges accumulated in the photoelectric conversion element during a first accumulation period and a second reading operation of reading charges accumulated in the photoelectric conversion element during a second accumulation period longer than the first accumulation period for the purpose of reducing the voltage stress in the image sensor substrate. 

15. 	Claims 19-20, 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck and further in view of Kurita et al. (US Patent 9,041,856). 
 	 Regarding claim 19, Parks and Beck disclose everything claimed as applied above (see claim 24). In addition, Beck discloses the photoelectric conversion device has a third reading operation of reading charges accumulated in the photoelectric conversion element during a third accumulation period in the photoelectric conversion element of the first unit circuit of the plurality of unit circuits (Pixels 22 are controlled using different gain conversion modes at different timings to provide different exposure time signals; see paragraphs 0027-0028, 0044). 
 	However, Parks and Beck fail to expressly disclose reading charges accumulated in the photoelectric conversion element during a fourth period longer than the third accumulation period in the photoelectric conversion element of a second unit circuit different from the first unit circuit of the plurality of unit circuits.
 	Nevertheless, Kurita discloses reading charges accumulated in the photoelectric conversion element during a fourth period longer than the third accumulation period in the photoelectric conversion element of a second unit circuit different from the first unit circuit of the plurality of unit circuits (One of four different exposure times is set for each of the pixels. t1 is defined as the longest exposure time, t4 is defined as the shortest exposure time. Pixels in the same row can have different exposure periods; see figs. 7-8 and col. 11, lines 39-54). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Kurita to provide reading charges accumulated in the photoelectric conversion element during a fourth period longer than the third accumulation period in the photoelectric conversion element of a second unit circuit different from the first unit circuit of the plurality of unit circuits for the purpose of improving subject detection. 

 	Regarding claim 20, Parks, Beck and Kurita disclose everything claimed as applied above (see claim 19). In addition, Parks discloses the plurality of unit circuits is arranged in rows and columns (Two-dimensional array of photosensitive pixels 208; see figs. 6, 10-11 and paragraph 0030). 
 	However, Parks and Beck fail to disclose the first unit circuit and the second unit circuit are arranged in a same row (circuits in same row with different accumulation periods). 
 	On the other hand, Kurita discloses the plurality of unit circuits is arranged in rows and columns, and wherein the first unit circuit and the second unit circuit are arranged in a same row (One of four different exposure times is set for each of the pixels. t1 is defined as the longest exposure time, t4 is defined as the shortest exposure time. Pixels in the same row can have different exposure periods; see figs. 7-8 and col. 11, lines 39-54). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Kurita to provide the plurality of unit circuits is arranged in rows and columns, and wherein the first unit circuit and the second unit circuit are arranged in a same row for the purpose of improving subject detection.

 	Regarding claim 4, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Beck discloses the photoelectric conversion device has a third reading operation of reading charges accumulated in the photoelectric conversion element during a third accumulation period in the photoelectric conversion element of the first unit circuit of the plurality of unit circuits (Pixels 22 are controlled using different gain conversion modes at different timings to provide different exposure time signals; see paragraphs 0027-0028, 0044). 
 	However, Parks and Beck fail to expressly disclose reading charges accumulated in the photoelectric conversion element during a fourth period longer than the third accumulation period in the photoelectric conversion element of a second unit circuit different from the first unit circuit of the plurality of unit circuits.
 	Nevertheless, Kurita discloses reading charges accumulated in the photoelectric conversion element during a fourth period longer than the third accumulation period in the photoelectric conversion element of a second unit circuit different from the first unit circuit of the plurality of unit circuits (One of four different exposure times is set for each of the pixels. t1 is defined as the longest exposure time, t4 is defined as the shortest exposure time. Pixels in the same row can have different exposure periods; see figs. 7-8 and col. 11, lines 39-54). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Kurita to provide reading charges accumulated in the photoelectric conversion element during a fourth period longer than the third accumulation period in the photoelectric conversion element of a second unit circuit different from the first unit circuit of the plurality of unit circuits for the purpose of improving subject detection. 

Regarding claim 5, Parks, Beck and Kurita disclose everything claimed as applied above (see claim 4). In addition, Parks discloses the photoelectric conversion device includes an amplification unit configured to amplify a signal output by the unit circuit (Providing more than two levels of floating diffusion capacitance (gain); see fig. 10 and paragraph 0029). 
 However, Parks fails to expressly disclose a gain of the amplification unit in the first reading operation is different from a gain of the amplification unit in the second reading operation.
 Nevertheless, Beck discloses a gain of the amplification unit in the first reading operation is different from a gain of the amplification unit in the second reading operation (Controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a short exposure signal; see paragraphs 0027-0028, 0044 and controlling the control signal DCG of transistor 54 to operate in a low or high conversion gain mode to execute a long exposure signal; see paragraphs 0027-0028, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Kurita to provide a gain of the amplification unit in the first reading operation is different from a gain of the amplification unit in the second reading operation for the purpose of reducing the voltage stress in the image sensor substrate. 

 	Regarding claim 6, Parks, Beck and Kurita disclose everything claimed as applied above (see claim 4). In addition, Parks discloses the photoelectric conversion device includes a third unit circuit (Plurality of Photosensitive pixels; see figs. 6, 10-11 and paragraphs 0024-0025, 0029-0030).
 	However, Parks fails to expressly disclos-3-Amendment for Application No.: 17/246435eAttorney Docket: 10291135US02 in the third reading operation, the photoelectric conversion device reads charges accumulated in the photoelectric conversion element of the third unit circuit during a fifth period longer than the fourth period.
 	Nevertheless, Kurita discloses in the third reading operation, the photoelectric conversion device reads charges accumulated in the photoelectric conversion element of the third unit circuit during a fifth period longer than the fourth period (One of four different exposure times is set for each of the pixels. t1 is defined as the longest exposure time, t4 is defined as the shortest exposure time. Pixels in the same row can have different exposure periods; see figs. 7-8 and col. 11, lines 39-54). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Kurita to provide in the third reading operation, the photoelectric conversion device reads charges accumulated in the photoelectric conversion element of the third unit circuit during a fifth period longer than the fourth period for the purpose of improving subject detection. 

 	Regarding claim 12, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Parks discloses the plurality of unit circuits is arranged in rows and columns (Two-dimensional array of photosensitive pixels 208; see figs. 6, 10-11 and paragraph 0030). 
 	However, Parks and Beck fail to disclose the first unit circuit and the second unit circuit are arranged in a same row (circuits in same row with different accumulation periods). 
 	On the other hand, Kurita discloses the plurality of unit circuits is arranged in rows and columns, and wherein the first unit circuit and the second unit circuit are arranged in a same row (One of four different exposure times is set for each of the pixels. t1 is defined as the longest exposure time, t4 is defined as the shortest exposure time. Pixels in the same row can have different exposure periods; see figs. 7-8 and col. 11, lines 39-54). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Kurita to provide the plurality of unit circuits is arranged in rows and columns, and wherein the first unit circuit and the second unit circuit are arranged in a same row for the purpose of improving subject detection.

16. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck and further in view of Inui (US-PGPUB 2016/0277690). 
 	Regarding claim 9, Parks and Beck disclose everything claimed as applied above (see claim 7). In addition, Parks discloses the control unit includes a scanning circuit (Row decoder circuitry 305; see fig. 11 and paragraph 0030). 
 	However, Parks and Beck fail to disclose a buffer circuit, the buffer circuit configured to receive signals from the scanning circuit and configured to switch a voltage to be output.
 	Nevertheless, Inui discloses a buffer circuit (Control line 109 is connected to the vertical scanning circuit 114 via a buffer circuit 115; see fig. 1 and paragraphs 0024, 0027), the buffer circuit (Unit 115; fig. 1) configured to receive signals (Receiving signals from control lines 117, 116; see fig. 1 and paragraphs 0024, 0027) from the scanning circuit (Unit 114, fig. 1) and configured to switch a voltage to be output (Circuit 115 includes an inverter 120, p-channel MOS transistors 121, 122, 123, and 124, and n-channel MOS transistors 125 and 126. The inverter 120 and the p-channel MOS transistors 121 and 122 form a power supply switching circuit configured to switch a voltage at a high level to be supplied to the inverter circuit of the output stage of the buffer circuit. Circuit 115 is configured to output any one of the voltage V1, the voltage V2, and the voltage V3 from the output terminal 109 based on two inputs from the vertical scanning circuit 114 to the input terminal 116 and the input terminal 117; see figs. 1-2 and paragraphs 0027-0034). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Inui to provide a buffer circuit, the buffer circuit configured to receive signals from the scanning circuit and configured to switch a voltage to be output for the purpose of suppressing a reduction in image quality due to blooming while maintaining the reliability of a gate insulating film.

17. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck and further in view of Inokuma. 
 	Regarding claim 10, Parks and Beck disclose everything claimed as applied above (see claim 7). However, Parks and Beck fail to disclose the photoelectric conversion device includes a first substrate and a second substrate, the first substrate includes the first transistor, the second substrate includes the control unit, and the first substrate and the second substrate are electrically connected to and stacked on each other.
 	On the other hand, Inokuma discloses the photoelectric conversion device includes a first substrate (Imaging chip 101; see fig. 1) and a second substrate (Image processing chip 106; see fig. 1), the first substrate includes the first transistor (The imaging chip 101 includes sensor 102 and the transistors for the image sensor 102; see figs. 1-2 and paragraphs 0030-0031), the second substrate includes the control unit (Image processing chip 106 includes the timing generator 107 and an image processing circuit 110. The timing generator 107 generates a signal for driving the imaging chip 101; see figs. 1-2 and paragraph 0032), and the first substrate and the second substrate are electrically connected to and stacked on each other (Imaging chip 101 is stacked on the image processing chip 106. The timing pulse input terminal 112 receives a timing pulse from a timing generator (TG) 107. The image signal output terminal 113 outputs an image signal; see fig. 2 and paragraphs 0030, 0032. The imaging chip 101 and the image processing chip 106 are connected by wire bonding. A wire 201 connects a pad of the imaging chip 101 and a pad of the image processing chip 10; see paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Inokuma to provide the photoelectric conversion device includes a first substrate and a second substrate, the first substrate includes the first transistor, the second substrate includes the control unit, and the first substrate and the second substrate are electrically connected to and stacked on each other for the purpose of preventing noise superimposed on a timing pulse feed line from affecting the output of an image sensor. 

18. 	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck and Inui and further in view of Inokuma. 
 	Regarding claim 11, Parks, Beck and Inui disclose everything claimed as applied above (see claim 9). However, Parks, Beck and Inui fail to disclose the photoelectric conversion device includes a first substrate and a second substrate, the first substrate includes the first transistor, the second substrate includes the control unit, and the first substrate and the second substrate are electrically connected to and stacked on each other.
 	Nevertheless, Inokuma discloses the photoelectric conversion device includes a first substrate (Imaging chip 101; see fig. 1) and a second substrate (Image processing chip 106; see fig. 1), the first substrate includes the first transistor (The imaging chip 101 includes sensor 102 and the transistors for the image sensor 102; see figs. 1-2 and paragraphs 0030-0031), the second substrate includes the control unit (Image processing chip 106 includes the timing generator 107 and an image processing circuit 110. The timing generator 107 generates a signal for driving the imaging chip 101; see figs. 1-2 and paragraph 0032), and the first substrate and the second substrate are electrically connected to and stacked on each other (Imaging chip 101 is stacked on the image processing chip 106. The timing pulse input terminal 112 receives a timing pulse from a timing generator (TG) 107. The image signal output terminal 113 outputs an image signal; see fig. 2 and paragraphs 0030, 0032. The imaging chip 101 and the image processing chip 106 are connected by wire bonding. A wire 201 connects a pad of the imaging chip 101 and a pad of the image processing chip 10; see paragraph 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck, Inui and Inokuma to provide the photoelectric conversion device includes a first substrate and a second substrate, the first substrate includes the first transistor, the second substrate includes the control unit, and the first substrate and the second substrate are electrically connected to and stacked on each other for the purpose of preventing noise superimposed on a timing pulse feed line from affecting the output of an image sensor. 

Regarding claim 15, Parks, Beck, Inui and Inokuma disclose everything claimed as applied above (see claim 11). In addition, Parks discloses an imaging system (Electronic imaging system, preferably a digital camera 400; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising: the photoelectric conversion device according to claim 11 (see the rejection of claim 11 above); and a signal processing unit (Image Processing 320; see fig. 11) configured to process a signal output from the photoelectric conversion device (Providing digitized data to image processing 320 for defect correction, color filter interpolation, image scaling, and other special effects; see figs. 6, 10-11 and paragraph 0030).


19. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck and further in view of Hashimoto.
 	Regarding claim 14, Parks and Beck disclose everything claimed as applied above (see claim 1). In addition, Parks discloses a moving body (Electronic imaging system, preferably a digital camera 400; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising: the photoelectric conversion device according to claim 1 (see the rejection of claim 1 above).
 	However, Parks and Beck fail to disclose a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information.
 	Nevertheless, Hashimoto discloses a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device (Section 11 measures the distances to subjects (target objects) in respective surrounding images as distance data on the basis of the surrounding images imaged by the camera system 10, and outputs the distance data to the information processing section 13 together with the surrounding image data; see paragraph 0055. The distance to the subject can be measured by the parallax corresponding to the shift of the subjects H1 and H2 in the respective images 231 and 232; see paragraph 0103); and a control unit configured to control the moving body based on the distance information (The braking control section 15 controls the braking apparatus 16 on the basis of the collision prediction result (using the measured distance) from the collision prediction section 33 to make an emergency stop of the ego vehicle, for example; see paragraphs 0058-0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck and Hashimoto to provide a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information for the purpose of protecting the electronic device from undesirable impacts when using the device in vehicle navigation applications (see paragraph 0051 of Beck). 

20. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Beck, Inui, Inokuma and further in view of Hashimoto.
Regarding claim 16, Parks, Beck, Inui and Inokuma disclose everything claimed as applied above (see claim 11). In addition, Parks discloses a moving body (Electronic imaging system, preferably a digital camera 400; see figs. 6, 10-12 and paragraphs 0024-0025, 0029-0031) comprising: the photoelectric conversion device according to claim 11 (see the rejection of claim 11 above).
 	However, Parks, Beck, Inui and Inokuma fail to disclose a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information.
 	Nevertheless, Hashimoto discloses a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device (Section 11 measures the distances to subjects (target objects) in respective surrounding images as distance data on the basis of the surrounding images imaged by the camera system 10, and outputs the distance data to the information processing section 13 together with the surrounding image data; see paragraph 0055. The distance to the subject can be measured by the parallax corresponding to the shift of the subjects H1 and H2 in the respective images 231 and 232; see paragraph 0103); and a control unit configured to control the moving body based on the distance information (The braking control section 15 controls the braking apparatus 16 on the basis of the collision prediction result (using the measured distance) from the collision prediction section 33 to make an emergency stop of the ego vehicle, for example; see paragraphs 0058-0065). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parks, Beck, Inui, Inokuma and Hashimoto to provide a distance information acquisition unit configured to obtain distance information to an object using parallax information based on a signal from the photoelectric conversion device; and a control unit configured to control the moving body based on the distance information for the purpose of protecting the electronic device from undesirable impacts when using the device in vehicle navigation applications (see paragraph 0051 of Beck). 

Allowable Subject Matter
21. 	Claims 2, 23 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all the limitations of the base claim and any intervening claims and 2) if a terminal disclaimer is filed to overcome the double patenting rejection set forth above. 

Contact Information
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/24/2022